Citation Nr: 1209632	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUES

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her pastor



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1975.  He died in March 2007, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied the claims of entitlement to service connection for the cause of the service member's death and entitlement to DIC benefits.  

The appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the claims folder.

Following a review of the claim, the Board, in March 2011, issued a Decision on the merits of the appellant's claim.  In both instances, the Board found that the evidence did not support her claim for either DIC benefits or for service connection.  The Board further referred the issue of entitlement to an earlier effective date for the granting of a higher disability rating for the service member's psychiatric disorder to the RO for development.  

The appellant was notified of the March 2011 Decision and she subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant and the Secretary then submitted to the Court a Joint Motion for Partial Remand.  In that document, the parties asked that the Court not set aside the Board's action with respect to the issue of entitlement to service connection for the cause of the service member's death.  However, the parties asked that the other issue, that involving the DIC claim, be vacated and returned to the Board for additional action.  Upon reviewing the Joint Motion, the Court adopted the Joint Motion for Partial Remand and then issued an Order in October 2011 that effectuated the Joint Motion.  The claim has since been returned to the Board for review and action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court has enacted the action that was requested in the Joint Motion for Partial Remand that was submitted in October 2011.  In adopting the Joint Motion, the Court found that the Board violated the precepts of the case Bryant v. Shinseki, 23 Vet. App. 488 (2010).  More specifically, the Court indicated that when the Board obtained testimony from the appellant and she raised the possibility that error had been committed in the effective date that had been assigned in an RO rating action, the Veterans Law Judge had a "duty" to then advise the appellant of 38 C.F.R. § 3.22(b)(1) through (3) and to also inform the appellant how she could prevail with respect to a claim involving clear and unmistakable error.  The Court further stated that the Board should have elicited additional information from the appellant with respect to her statements involving clear and unmistakable error.  Because this was not accomplished, the Court found that error had been committed and as such, vacated the Board's action with respect to the appellant's DIC claim.  

Thus, in keeping with the purported intent of the Court, the Board will remand the claim to the RO/AMC so that additional development action can occur with respect to the following issues:  Whether an April 24, 1991, rating decision of the agency of jurisdiction (AOJ), that assigned a 70 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective August 1, 1990, should be revised or reversed on the grounds of clear and unmistakable error, and whether a June 19, 1998, rating decision of the agency of jurisdiction (AOJ), that assigned a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective April 7, 1997, should be revised or reversed on the grounds of clear and unmistakable error.  The issue of entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 will be held in abeyance while the issue involving clear and unmistakable error is adjudicated.  The issue is being held in abeyance because if it is found that error was committed, the correction of the error may result in an earlier effective date for the assignment of a 100 percent disability rating, which, in turn, may mean that the disability rating was in effect for ten (10) years prior to the service member's death thus entitling the appellant to DIC benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and her representative should be provided the notice that may be required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for claims involving clear and unmistakable error.  The RO/AMC must further inform the appellant as to how she may prevail on the issues involving clear and unmistakable error and it must provide to the appellant the appropriate laws and regulations involving clear and unmistakable error claims, to include 38 C.F.R. § 3.22(b)(1) through (3) (2011).  Copies of any documents supplied to the appellant should be included in the claims folder for future review. 

2.  Thereafter, the RO/AMC should contact the appellant and her representative and ask that they provide any documents or statements that may support the appellant's assertions concerning clear and unmistakable error with respect to the rating actions that were issued on April 24, 1991, and June 19, 1998.  Copies of any documents received should be included in the claims folder for further review.  

3.  Once the appellant and her representative have been given the opportunity to provide argument in support of her assertions, the RO/AMC should adjudicate the following issues:  

a.  Whether an April 24, 1991, rating decision of the agency of jurisdiction (AOJ), that assigned a 70 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective August 1, 1990, should be revised or reversed on the grounds of clear and unmistakable error; and

b.  Whether a June 19, 1998, rating decision of the agency of jurisdiction (AOJ), that assigned a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective April 7, 1997, should be revised or reversed on the grounds of clear and unmistakable error.

A detailed discussion of both issues should be accomplished and the appellant and her representative should be sent a copy of the determination made as to these issues.  The appellant should be advised that if she disagrees with the outcome of the adjudication of the issues that she may appeal to the Board for review.  If the appellant subsequently submits a notice of disagreement and perfects her appeal, those issues should be docketed and returned to the Board for review.  However, if the appellant does not submit a timely notice of disagreement, the claim should be returned to the Board which will, in turn, issue a decision on the merits of the appellant's DIC claim.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this REMAND are to obtain additional information and comply with the Court's adoption of the Joint Motion for Partial Remand of October 2011 and its Order of October 2011.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


